Title: John Adams to Marquis de Lafayette, 11 June 1784
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          Monsieur le My dear Marquis
          The Hague June 11. 1784
        
        I received in Season, the Letter mentioned in yours of the Second of this Month, but as there was nothing in it which required an immediate Answer, I have not acknowledged the Recipt of it, untill now.
        If an Express should be upon his Passage with any Arrangement of Congress, respecting their foreign Affairs I presume the Departure of Mr Jay and Mr Laurens for America, will disarrange it: So that I conclude to remain here, enjoying the Pleasures of the Prince of Orange’s Court and the Conversation of the Dutch Patriots, who are excellent Sons of Liberty, without budging, untill I know the final settlement of Congress, upon the Arrival of those Ministers.
        Whether Congress will recall Mr Franklin and me, and pursue a frugal system of foreign Affairs, whether they will join several in a Commission to treat with the maritime Powers, or whether they will Send a Minister to any other Courts, I am wholly at a Loss to conjecture, from all the Intelligence I have. after a good deal of Impatience under these Uncertitudes, I have at length become quite reconciled, to them and resigned, to such a degree that I am quite indifferent whether I stay here, go to France or England, or home to America. The last is a Part which I regret not to have taken a Year Ago.
        I will answer the Letters of my Friends by Mr Reed and Coll Herman, as soon as I know what the Plan of Congress is and what is to be my Destination at present all is Such Uncertainty that I know not what to write to Congress or to Individuals.
      